NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.



In the Supreme Court of Georgia



                                                  Decided: November 29, 2022


            S22D1240, S23A0104. ESPOSITO v. THE STATE.


        BOGGS, Chief Justice.

       This Court granted the application for discretionary appeal

filed by John Anthony Esposito in this case because it appeared that

“[t]he establishment of a precedent [wa]s desirable” on the issue of

whether a trial court may refuse to follow a precedent of the Court

of Appeals based solely on the trial court’s disagreement with that

precedent. Supreme Court Rule 34 (2). Accordingly, we address that

specific issue below, holding that trial courts indeed are bound by

the precedents of the Court of Appeals. Nevertheless, because we

perceive no reason for this appeal to proceed on its merits beyond

addressing that issue, we hereby vacate our order granting the

application for discretionary appeal, deny the application for

discretionary appeal, and dismiss this appeal, thus leaving the trial
court’s judgment in this case undisturbed.

     1. This case arises out of the filing of an extraordinary motion

for a new trial by Esposito on September 16, 2021, which was just

over three months after his federal habeas proceedings had

concluded upon the denial of certiorari by the United States

Supreme Court. See Esposito v. Ford, __ U. S. __ (141 SCt 2727, 210

LE2d 886) (2021).     That extraordinary motion and its included

motion for DNA testing were denied by the trial court on June 11,

2022. On July 11, 2022, Esposito filed in this Court an application

for discretionary review of that denial. See OCGA § 5-6-35 (a) (7)

(providing that an application for discretionary appeal is required to

appeal the denial of an extraordinary motion for a new trial). This

Court granted that application on August 8, 2022, specifically

directing the parties to address this question: “May a trial court

refuse to follow a precedent of the Court of Appeals on the ground

that it was erroneous, when that precedent has not been overruled?”

Despite our clear direction to address this question, the State filed

a brief on September 28, 2022, in which it all but entirely ignored it.

                                  2
Thus, on October 6, 2022, this Court ordered the State to file a

substitute brief, which it did on October 11, 2022.

     2. In denying Esposito’s extraordinary motion for a new trial

and its included motion for DNA testing, the trial court used a

proposed order prepared by Senior Assistant Attorney General

Sabrina Graham. In that order, the trial court denied the motions

on three alternative grounds, the first of which concerned this

statutory provision:

     (7) The court shall grant the motion for DNA testing if it
     determines that . . . all of the following have been
     established:
                                 ···
          (B) The evidence to be tested has been subject to a
          chain of custody sufficient to establish that it has not
          been substituted, tampered with, replaced, or
          altered in any material respect[.]

OCGA § 5-5-41 (c) (7), (c) (7) (B) (emphasis supplied). The trial court,

quoting this provision, concluded:

     Defendant has not shown that the evidence has not been
     “altered in any material respect” regarding the two tree
     limbs and the eyeglasses. Specifically, Defendant has not
     shown that the DNA of others has not been transferred to
     the objects over the past twenty years.


                                   3
     The trial court then stated that it “acknowledge[d]” the

unanimous 3-judge decision of the Court of Appeals in White v. State,

which held in its core analysis as follows:

     It was not up to the trial court to determine from the
     testimony presented whether sufficient DNA, if any, was
     transferred to the spandex pants during the attack on the
     victim or whether it had deteriorated. Rather, the proper
     question was whether the pants were in a condition that
     would allow for the requested test to be conducted.
     Although the witnesses were doubtful that the pants
     might still contain testable biological material, they could
     not categorically deny that testable and usable DNA
     would be found when the pants were subjected to the
     GBI’s testing protocol.

           Moreover, that any DNA transferred to the pants
     during the struggle between the victim and the
     perpetrator may have degraded over time, been altered,
     or become unusable does not speak to whether the
     evidence – the pants – were available for testing and had
     been subject to a chain of custody. Under the DNA
     statute, the evidence to be tested is not the same as the
     DNA potentially contained therein, as the statute draws
     a clear distinction between the two. See OCGA § 5-5-41
     (c) (3) (A) (providing that the petitioner must show that
     “[e]vidence that potentially contains [DNA] was obtained
     in relation to the crime[.]” (emphasis supplied). This is a
     critical statutory distinction that the trial court’s
     consideration of White’s motion failed to make.

          Finally, the portions of the DNA statute analyzed by
     the trial court require the petitioner to make only a

                                  4
     threshold factual showing of the listed factors, namely
     that the evidence to be tested is available and that it has
     been subject to a chain of custody. The statute does not
     permit the trial court to speculate as to the viability of any
     DNA potentially located on the evidence in question. To
     permit such speculation to factor into whether the
     petitioner should be afforded the right to test the evidence
     for DNA in the first instance violates the clear directive
     of the General Assembly and, as a practical matter, would
     likely exclude DNA testing of all but the most recently
     and pristinely stored physical evidence. That violates
     both the spirit and the letter of OCGA § 5-5-41 (c).

White v. State, 346 Ga. App. 448, 455-456 (2) (814 SE2d 447) (2018)

(alterations in original). See also Mincey v. State, 360 Ga. App. 219

(860 SE2d 841) (2021) (applying White and holding that the trial

court erred in finding an insufficient chain of custody where

evidence had been held in police custody but where the mere

possibility of tampering could not be excluded).

     Despite acknowledging this detailed, clear, and directly

applicable holding, the trial court’s order refused to follow it,

providing no reason other than a bare assertion that

     the clear and unambiguous language of subsection
     (c)(7)(B) is that Defendant must show “that the evidence
     to be tested has been subject to a chain of custody
     sufficient to establish that it has not been . . . altered in

                                   5
     any material respect.”

Not only was this language in the trial court’s order proposed by

Senior Assistant Attorney General Graham, it also was later

actively defended by the State before this Court in its response to

Esposito’s application for discretionary appeal, which stated

unabashedly: “To the extent that White holds in contravention of

the plain language of the statute, it was not binding on the trial

court.”

     Having previously asserted otherwise in the trial court and in

its response to Esposito’s application for discretionary appeal and

having previously ignored this Court’s clear direction to defend its

position in this appeal, the State now states in the substitute brief

that this Court ordered it to file: “After further analysis and review

of the issue, the State concedes it was in error and should not have

made this argument to the trial court.” This belated concession is

obviously correct. The Georgia Constitution states clearly: “The

decisions of the Court of Appeals insofar as not in conflict with those

of the Supreme Court shall bind all courts except the Supreme Court

                                  6
as precedents.” Ga. Const. of 1983, Art. VI, Sec. V., Par. III.    We

hold that this provision in the Georgia Constitution plainly answers

the question presented for review in the negative and that trial

courts indeed must follow the precedents of the Georgia Court of

Appeals. Cf. Bauerband v. Jackson County, 278 Ga. 222, 224 (1)

(598 SE2d 444) (2004) (applying a similar principle of Ga. Const.

Art. VI, Sec. VI, Par. VI for the proposition that the decisions of our

Court, even if wrong, are “binding on the court below”). The State

should not have argued otherwise, and the trial court should not

have adopted such a patently frivolous argument.

     3. Although the matter discussed above establishes precedent

explaining the very serious flaw in part of the trial court’s analysis

in one of its three alternative bases under OCGA § 5-5-41 (c) (7) for

denying Esposito’s extraordinary motion for a new trial and its

included motion for DNA testing, our review of Esposito’s

application reveals no apparent reversible error in the trial court’s

disposition of the other two alternative bases. Cf. Supreme Court

Rule 34 (1) (providing that an application for discretionary appeal

                                  7
will be granted where “[r]eversible error appears to exist”).

Accordingly, as there remains no basis for considering Esposito’s

appeal further, we vacate our prior order granting Esposito’s

application for discretionary appeal, we deny that application, and

we dismiss the pending appeal.

     Prior judgment granting application vacated and application
denied in Case No. S22D1240. Appeal dismissed in Case No.
S23A0104.      All the Justices concur, except Warren, J., not
participating, and Pinson, J., disqualified.




                                 8